Citation Nr: 1500615	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO. 10-14 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gout, to include gouty arthritis (also claimed as rheumatoid arthritis).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to February 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before a Veteran's Law Judge on his April 2010 substantive appeal, and such a hearing was scheduled. However, the Veteran failed to report for the hearing without explanation or any request to reschedule. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

The Board remanded the issues on appeal for additional development in February 2012. The Veteran was scheduled for a new VA examination and proper notice of the examination was provided, but did not appear. Thus, the Board finds that the directives have been substantially complied with and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's current gout, to include gouty arthritis (also claimed as rheumatoid arthritis, is related to his active duty service.



CONCLUSION OF LAW

The criteria for service connection for gout, to include gouty arthritis (also claimed as rheumatoid arthritis), have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide claimants with notice and assistance in the development of their claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014). In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Generally, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). However, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). A determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding for the Board. Id. (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000)).

Further, where a chronic disease is shown in service, or within the presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. When such a disease is identified in service and at any time thereafter, service connection will be granted without the need for nexus evidence. Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008); 38 C.F.R. §§ 3.303(b), 3.309(a).  If a disease is not shown to be chronic in service, then continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In this case, the Veteran filed his claim for service connection for gout and rheumatoid arthritis in December 2008. From that point forward, there is no medical evidence reflecting that the Veteran has been diagnosed with either disability. However, in a private treatment record from June 2008 the Veteran was diagnosed with gouty arthritis, and in a September 2008 private treatment record the Veteran was noted to have elevated uric acid levels, indicating the presence of gout. Thus, although the Veteran does not have a diagnosis of gout or gouty arthritis since filing his claim in December 2008, the Board finds that the June 2008 diagnosis is sufficiently proximate to the Veteran's claim to show that a current disability existed at the time of his December 2008 claim. Romanowsky, 26 Vet. App. 289. Therefore, the first element of service connection has been met.

Turning to the second element, the Veteran was diagnosed with probable acute gouty arthritis in January 1988, and therefore the second element of service connection, an in-service event, injury or disease, is met. Finally, the Veteran's January 1988 diagnosis occurred prior to his February 1988 discharge from service. The term gouty arthritis, while not specifically noted to be a chronic disease, is encompassed by the broader listed term of arthritis, and is therefore subject to presumptive service connection as a chronic disease. 38 C.F.R. §§ 3.307, 3.309(a); see also 68 Fed. Reg. 6998 (Feb. 11, 2003) (gout is a type of arthritis in which uric acid crystals are deposited around joints).  After his in-service diagnosis, the Veteran was again diagnosed with gouty arthritis in June 2008, and was noted to have elevated uric acid levels in September 2008. In service, the Veteran reported a history of right ankle pain and swelling with no history of trauma or injury and probable acute gouty arthritis was diagnosed. One month later on the separation examination, the Veteran reported that he was taking Indocin and the examiner noted that the Veteran had possible gouty arthritis.  Physical examination at that time did not reveal any abnormalities. Although chronic disease was not shown in service, the Veteran reported during the July 2010 VA examination that he had intermittent recurrences since the onset of gout in service. When seen by a private physician in March 1996 for complaints of pain and swelling of joints, including the ankles, he reported that he had this problem on and off in the past and was diagnosed as having arthritis while in the military. Upon considering the symptoms in service, the credible statements as to continuity of symptoms since discharge, and the 2008 diagnosis of gouty arthritis, the Board finds that all elements of service connection are met. As all three elements are met, the Board finds that service connection for gout, to include gouty arthritis, is warranted. 38 C.F.R. § 3.303. The Board notes that the claim for service connection was for gout/rheumatoid arthritis. The reported symptoms are encompassed in the grant of service connection for gout, to include gouty arthritis, which are the diagnoses shown in proximity to the filing of the claim. Therefore, there are no symptoms which are not contemplated by this grant of service connection. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 

ORDER

Service connection for gout, to include gouty arthritis (also claimed as rheumatoid arthritis), is granted, subject to the laws and regulations controlling the award of monetary benefits.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


